department of the treasury internal_revenue_service washington d c dec '12015 commissioner tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab fundc company d financial_institution e financial_institution f amount dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b an individual_retirement_account under sec_408 of the code which was maintained by financial_institution e taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by d a was due to a miscommunication with company d and the fact that she was unaware the distribution had occurred in taxpayer a consulted with an official at company d about the possibility of establishing a rollover ira that would invest in fund c after company d obtained an ira custodian for taxpayer a's investment taxpayer a rolled over cash distributed from her ira to ira b which was maintained by financial_institution e the cash was used to invest in fund c in an amount equal to amount taxpayer a paid company d an annual fee to manage her investment and company d advised taxpayer a regarding any payment of fees to financial_institution e on date taxpayer a received a bill from financial_institution e for the current fee and fees that were past due however taxpayer a did not pay these fees as she believed that given the fees paid to company d and her prior experience with company d company d was handling all aspects of her investment in fund c subsequently taxpayer a received a distribution from financial_institution e which liquidated ira b by distributing amount taxpayer a was confused however because she did not receive a check from financial_institution e in taxpayer a received a form 1099-r that reported the distribution as taxable taxpayer a represents that she has not used amount for any other purpose taxpayer a provided correspondence from an ira custodian financial_institution f that it will hold amount in an ira based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira band that she be given days from the date of a favorable letter_ruling to roll over the distribution of amount into another ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers 002' ' --- sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the information and documentation submitted are consistent with taxpayer a's assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to a miscommunication with company d and the fact that she was unaware the distribution had occurred therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount and taxpayer a has days from the issuance of this letter_ruling to complete the rollover of amount to an ira provided all other requirements of sec_408 of the code except the day requirement will be met with respect to the contribution of amount such contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours a uj carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
